IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 128 MAL 2017
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal from
                                           :   the Published Opinion and Order of
             v.                            :   the Superior Court at No. 530 MDA
                                           :   2016, at 154 A.3d 803 (Pa. Super.
                                           :   2017) entered on January 26, 2017,
KIM DAVID MARCH,                           :   reversing and remanding the Order
                                           :   Entered of the Berks County Court of
                   Petitioner              :   Common Pleas at No. CP-06-CR-
                                           :   0005650-2015 entered on March 3,
                                               2016


                                       ORDER



PER CURIAM                                          DECIDED: OCTOBER 3, 2017


      AND NOW, this 3rd day of October, 2017, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s order is VACATED and this matter is REMANDED

to the Superior Court for reconsideration in light of this Court’s decision in

Commonwealth v. Myers, __ A.3d __, 7 EAP 2016, 2017 WL 3045867 (Pa. July 19,

2017) and the United States Supreme Court’s decision in Birchfield v. North Dakota, __

U.S. __, 136 S.Ct. 2160 (2016).